Citation Nr: 9933712	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to VA outpatient dental treatment for teeth 
numbered 8 and 9.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from December 1942 to 
November 1945 and from April 1946 to February 1947.

The instant appeal arose from an October 1996 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC), in 
Milwaukee, Wisconsin, which denied a claim of entitlement to 
VA outpatient dental treatment.  The veteran appeared at a 
personal hearing before the undersigned member of the Board 
of Veterans' Appeals (Board) in June 1999.


FINDING OF FACT

Service medical records and the veteran's sworn testimony 
reveal that teeth numbered 8 and 9 were missing prior to 
service.


CONCLUSION OF LAW

The veteran is not eligible for VA outpatient dental 
treatment for teeth numbered 8 and 9.  38 U.S.C.A. §§ 1110, 
1712 (West 1991); 38 C.F.R. §§ 3.303, 3.381, 17.161(c) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends, in substance, that although his 
natural teeth numbered 8 and 9 were missing prior to service, 
outpatient dental treatment is warranted because the dental 
bridge which replaced his natural teeth was damaged when it 
was hit in service by the trunk of a car.  During his March 
1997 and June 1999 personal hearings, he testified to this 
effect.

The appellant's December 1942 induction examination shows 
that the veteran's natural teeth numbered 8 and 9 (his two 
front teeth) were missing prior to service and that he had a 
bridge to replace those teeth.  Service dental records reveal 
that the veteran's bridge was repaired in October 1943 due to 
broken facing; was repaired in July 1946 due to lost facing; 
and was repaired again in January 1947.  The cause of the 
damage to the bridge in each instance was not revealed in the 
dental records.

The veteran testified during his June 1999 personal hearing 
that the inservice treatment of the bridge which replaced 
teeth numbered 8 and 9 was improper because the bridge kept 
falling out and going up in his gums.  He also testified that 
he has received dental treatment from VA in the past and that 
he currently requires dental treatment.  He stated that he 
currently needs dental treatment because his remaining teeth 
were extracted in 1998 following a motor vehicle accident, 
and he now has problems with chewing and soreness in his 
gums.

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381 
(1999). The Board notes that the veteran has not asserted 
that any of his claimed dental trauma occurred as the result 
of combat with the enemy; thus, 38 U.S.C.A. § 1154(b) (West 
1991) is not for application in this case.

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (formerly 
§ 17.123(c)), commonly referred to as Class II(a) 
eligibility. Other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  See 
38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (1999).

For the purposes of determining whether a veteran has Class 
II(a) eligibility for dental care under 38 C.F.R. 
§ 17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service.  See VA O.G.C. Prec. 5-97, 62 Fed. Reg. 
15566 (1997).  The Board notes that a February 1990 Board 
decision found that entitlement to service connection for 
residuals of dental trauma was not warranted based on the 
same contentions that the veteran has presented here to 
support his application for outpatient dental treatment.

As regards teeth numbered 8 and 9, the veteran's sworn 
testimony reveals that, in essence, he believes that he 
sustained dental trauma when his false teeth were improperly 
treated in service.  However, regardless of whether the 
treatment of his false teeth was proper, as noted above, the 
pertinent law does not include dental treatment in the 
definition of dental trauma.  Thus, the veteran's sworn 
testimony does not support a grant of eligibility for VA 
outpatient treatment for teeth numbered 8 and 9.

The Board notes that while applicable law provides for 
various categories of eligibility for outpatient dental 
treatment, as listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161, no evidence has been presented to show eligibility 
under any category.  See VA O.G.C. Prec. 5-97.  It is neither 
claimed nor shown that the appellant meets any of the other 
dental treatment eligibility categories set forth in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  Under these 
circumstances, his claim for VA outpatient dental treatment 
must be denied as a matter of law.

As the appellant's claim for VA outpatient dental treatment 
is barred by law, it must be denied.  Because the law, and 
not the facts, is dispositive of the issue, the appellant has 
failed to state a claim upon which relief may be granted, 
and, as a matter of law, the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

A claim for entitlement to outpatient dental treatment for 
teeth numbered 8 and 9 is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

